214 U.S. 506 (1909)
MATTER OF TOBIN, PETITIONER.
MATTER OF KRISTIANSON.
No. ___, Original.
Supreme Court of United States.
Submitted May 17, 1909.
Decided May 24, 1909.
MOTION FOR LEAVE TO FILE PETITION FOR WRIT OF MANDAMUS AGAINST HONORABLE Page MORRIS, DISTRICT JUDGE OF THE UNITED STATES FOR THE DISTRICT OF MINNESOTA, AND AGAINST THE CIRCUIT COURT OF THE UNITED STATES FOR THAT DISTRICT.
*507 Mr. Samuel A. Anderson Anderson for petitioner.
Per Curiam:
Motion for leave to file petition for writ of mandamus denied.